Reversed and Remanded and Memorandum Opinion filed July 1, 2004








Reversed and Remanded and Memorandum Opinion filed
July 1, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01197-CV
____________
 
JOE ARBONA,
Appellant
 
V.
 
FLORISTS
TRANSWORLD DELIVERY, Appellee
 

 
On Appeal from the
165th District Court
 Harris County, Texas
Trial Court Cause
No. 00‑47291 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed
May 2, 2003.
On June 17, 2004, the parties filed a
joint motion to reverse the judgment pursuant to a settlement agreement. 
See Tex. R. App. P. 42.1(a)(2)(B).  The motion is granted.
Accordingly, the judgment is reversed
without regard to the merits and the cause is remanded to the trial court for
rendition of judgment in accordance with the parties= agreement.
 
PER CURIAM




Judgment
rendered and Memorandum Opinion filed July 1, 2004.
Panel consists
of Justices Yates, Anderson, and Hudson.